Citation Nr: 1141824	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-24 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury with neurological symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for low back injury with left leg numbness.

In August 2007, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a timely notice of disagreement, but has not submitted a substantive appeal in response to the statement of the case.  The RO nonetheless completed an appeal certification worksheet in which it listed the PTSD issue.  The RO did not; however, list the PTSD in a VA form 8, certification of appeal, and took no other actions indicating that the issue was on appeal.  Accordingly, the Board will not consider this issue further.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where VA has taken actions to indicate that an issue is on appeal).

In July 2010, the Board reopened and remanded the issue of entitlement to service connection for a back injury with neurological symptoms; it is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 remand, the Board included instructions to obtain the Veteran's Social Security Administration records, including the disability determination and any related medical.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These records are potentially relevant to the Veteran's claim as he has indicated that he has been unemployed since 1999, when he was injured in a motor vehicle accident.  

The claims file contains an initial request to the Social Security Administration for records, dated in August 2010; however, the record contains no indications of a response from the Social Security Administration.  It does not appear that the AMC took further action to obtain the Veteran's Social Security Administration records.  Where VA attempts to obtain records from a Federal agency, the records to obtain those records must continue until the records are obtained, it is reasonably certain that the records do not exist; or further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

In addition, the July 2010 remand instructed the RO to provide the Veteran with a VA examination to determine whether the Veteran's back disability was related to active duty.  The Veteran was provided with this examination in September 2010.  

The examiner noted in the report that the Veteran had a work-related injury to his back in 1988, but went on to state that the Veteran "denied back injury at any time in his life."  The examiner used this fact, in part, to conclude that the Veteran's current degenerative disc disease and degenerative joint disease were age related and not caused by a onetime injury in service.  The examiner's statement seems inconsistent with the Veteran's reports of back injuries in service and after.  She also did not discuss his reports, which is in the record, that he strained his back in service while carrying heavy radio equipment.  

As such, clarification is required from the VA examiner who performed the September 2010 examination.  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report that is insufficient, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should make further attempts to obtain a copy of the Social Security Administration (SSA) awarding the Veteran disability benefits, as well as all medical records underlying that determination.  

These efforts should continue until the records are obtained, it is reasonably certain that the records do not exist, or further efforts would be futile.

If the records are unavailable, the Veteran should be advised of this fact, and of the efforts made to obtain the records.

2.  After exhausting its efforts to obtain SSA records, the RO or AMC should make arrangements for the Veteran's claims file to be returned to the examiner who provided the September 2010 VA examination to determine whether any current back disability was related to a back injury in service.  

The examiner should review the claims file and provide an opinion as to whether any current low back disability, at least as likely as not, the result of an in-service back injury or back strain due to carrying heavy equipment or the Veteran's reported back injuries.  

The opinion should note the Veteran's reports that he injured his back falling into a hole in service, strained his back in service while carrying heavy radio equipment and had a post-service on-the-job injury to the back.  

The examiner should consider the Veteran's reports of such injury in the claims file and cannot discount these reports solely on the basis of the silent service treatment records.  The examiner should provide reasons for this opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should state why this is so, and report any additional evidence that would permit such an opinion to be made.

If the September 2010 examiner is unavailable, the claims folder should be referred to another VA medical professional to provide the requested opinions.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

